I concur in the result, and think nothing need be added to the discussion by Justice Blume of the points which he has numbered one to four.
As to the legal effect of the failure of the mortgagee to present a claim under section 88-3001, R.S. 1931 (§ 6881, C.S. 1920), the views of the members of the court are not in accord. Justice Blume assumes for the purposes of the case that the claim secured by the mortgage should have been presented in obedience to the cited statute, but, as I understand, holds that in the circumstances the sale of the homestead premises on foreclosure of the mortgage was not void, but at most merely voidable, and that in the present action the failure to present the claim was no defense in the absence of a showing that presentation would have benefited the homestead claimant While I do not dissent from this view, it may seem contrary to some expressions in the California decisions in which it is said that the failure to present a claim secured by a mortgage on a homestead releases the homestead property from the effect of the mortgage. Rosenberg v. Ford, 85 Calif. 610,614, 24 P. 779; Votypka v. Valentine, 41 Calif. App. 74, 182 P. 76. If that be so, it is not easy to see how a sale of the released property on foreclosure of the mortgage could be anything less than void.
I think a less doubtful ground for our decision on this point is suggested in the opinion of Justice Riner who thinks the statute is confined in its operation to claims secured by liens or incumbrances on homesteads not exceeding $2500 in value, as described in § 88-3001, and has no application to a claim secured *Page 199 
by a mortgage on homestead premises of a greater value, which are controlled by the provisions of § 88-3002 (§ 6882, R.S. 1920).
I think § 88-3001 controls cases where there is a lien or encumbrance on homestead property which, subject to the lien or encumbrance, vests in, and should be set off to, the surviving homestead claimant. This homestead, under § 88-3001, may be all the property occupied as a home, if of a value not exceeding $2500, or, under § 88-3002, may be property of that value, admeasured and set apart by the appraisers. It is this homestead property which the statute intends shall be preserved if possible. This seems to me to be the broadest construction permitted by the language of the statute, and not contrary to any noticed case decided under a similar statute.
When, as in this case, the mortgaged property occupied as a home is of value greater than $2500, and of such character that it cannot be divided without material injury, there is no property covered by the mortgage that can be set off as a homestead. If the statute be stretched to cover cases of this kind, parties affected by it would encounter the many difficulties suggested by Justice Riner.
Two other questions raised by plaintiff have been discussed at some length. It is contended first, that the statute (§ 88-3001) does not affect the right of a mortgagee foreclosing under a power of sale contained in the mortgage; and, second, that defendant, as mortgagor, by certain language contained in the mortgage, waived her right to have the claim presented. Justice Blume assumes for the purpose of the case that neither contention is good, and intimates an opinion in accordance with the assumption. Justice Riner expresses a different opinion. It is not necessary to decide the questions so raised, but in the circumstances *Page 200 
I feel that I should say that as now advised I am not willing to base our decision on either of these suggested grounds.